IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50148
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAVIER LUJAN-GARCIA,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-99-CR-801-ALL-H
                        - - - - - - - - - -
                         December 27, 2000

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Javier Lujan-Garcia (“Lujan”) appeals his convictions for

importation of a quantity of marijuana (in violation of 21 U.S.C.

§§ 952 and 960) and possession of marijuana with intent to

distribute (in violation of 21 U.S.C. § 841(a)(1)).

     Lujan contends that the evidence was insufficient to support

the knowledge element of his convictions, in that the marijuana

was concealed in a hidden compartment of the Ford Bronco he was

driving.   The evidence was not insufficient to support Lujan’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50148
                                -2-

convictions for conspiracy and possession.     See United States v.

El-Zoubi, 993 F.2d 442, 445 (5th Cir. 1993); United States v.

Cano-Guel, 167 F.3d 900, 904 (5th Cir. 1999).     Lujan, who had

recently been acting as a confidential informant (“CI”) for the

DEA, testified that a leader of the Acosta marijuana-smuggling

organization, Sergio Acosta, had asked him to drive the Bronco

across the Rio Grande to Juarez, Mexico.     The Bronco was

allegedly parked on a Juarez street for several hours while

Acosta drove away in a second vehicle; the alleged purpose of the

trip was to determine, later that evening, whether the Bronco

could easily pass through U.S. Immigration inspections.       Lujan,

who admittedly had previously picked up drug payments for the

Acosta organization, testified that he did not know that

marijuana had been secreted in the Bronco during this period of

several hours.   The jury was entitled to discredit Lujan’s

account of this trip.   See United States v. Jones, 185 F.3d 459,

464 (5th Cir. 1999) (constructive possession of drugs may be

shown by control of vehicle in which drugs are concealed).      The

trial testimony authorized the jury to find that Lujan’s story

was implausible, that he had initially withheld his status as a

CI from the Immigration inspector, and that he had disobeyed the

DEA task- force agents with whom he had been working when he

drove the Bronco into Mexico.   That Lujan and Acosta attempted to

proceed through the port of entry in a “lead car/load car”

procession also supported a finding that Lujan knew of the hidden

marijuana.   See United States v. Mendoza,      F.3d    (5th Cir.

Aug. 29, 2000, No. 99-50556), 2000 WL 1224728 at *1, and
                           No. 00-50148
                                -3-

citations therein.   Collectively, these circumstantial factors

supported the jury’s conclusion that Lujan knew that the

marijuana was secreted in the Bronco.     See United States v.

Jones, 185 F.3d 459, 464 (5th Cir. 1999), cert. denied, 2000 WL
798526 (U.S. Oct. 2, 2000) (No. 99-9910).

     AFFIRMED.